


110 HR 3061 IH: Medicare Part D Drug Class Protection

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3061
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2007
			Mr. Doggett (for
			 himself, Mr. Abercrombie,
			 Mr. Allen,
			 Mr. Davis of Illinois,
			 Mr. Emanuel,
			 Mr. Engel,
			 Mr. Al Green of Texas,
			 Mr. Hinchey,
			 Ms. Kaptur,
			 Mr. Larson of Connecticut,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require that Medicare prescription drug plans using formularies cover all drugs
		  included in 6 specified therapeutic categories, to establish protective
		  requirements for coverage determinations, reconsiderations, and appeals related
		  to such drugs, and to require annual reports on such determinations,
		  reconsiderations, and appeals.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Part D Drug Class Protection
			 Act of 2007.
		2.Special treatment
			 under Medicare part D for drugs in 6 specified therapeutic categories
			(a)Medicare part D
			 formularies required To cover all drugs in 6 specified therapeutic
			 categories
				(1)In
			 generalSection 1860D–4(b)(3)
			 of the Social Security Act (42 U.S.C. 1395w–104(b)(3)) is amended—
					(A)in subparagraph
			 (C)(i), by inserting , except as provided in subparagraph (G),
			 after although; and
					(B)by inserting after
			 subparagraph (F) the following new subparagraph:
						
							(G)Required
				inclusion of drugs in certain therapeutic categories and classes
								(i)RequirementThe
				formulary must include, subject to clause (iii), all or substantially all drugs
				in each of the following therapeutic categories of covered part D drugs:
									(I)Immunosuppresessants.
									(II)Antidepressants.
									(III)Antipsychotics.
									(IV)Anticonvulsants.
									(V)Antiretrovials.
									(VI)Antineoplastics.
									(ii)Coverage of all
				unique dosage formsTo meet
				the requirement under clause (i), the formulary must include all covered part D
				drugs and unique dosages and forms of such drugs in the categories specified in
				such clause, except for—
									(I)multi-source
				brands of the identical molecular structure;
									(II)extended release
				products in the case that the immediate release product involved is included on
				the formulary;
									(III)products that
				have the same active ingredient; and
									(IV)dosage forms that
				do not provide a unique route of administration, such as tablets and
				capsules.
									(iii)Application to
				new FDA-approved drugsIn the
				case of a drug that becomes a covered part D drug and that is included in a
				category specified in clause (i), clause (i) shall apply to such drug 30 days
				after the drug has been placed on the market. Nothing in the previous sentence
				shall be construed as preventing a pharmacy and therapeutic committee from
				advising a PDP sponsor of a prescription drug plan on the clinical
				appropriateness of formulary management practices and policies related to new
				drugs in such categories.
								(iv)Utilization
				management tools not permittedA PDP sponsor of a prescription drug plan
				may not apply a utilization management tool, such as prior authorization or
				step therapy, to a drug required under clause (i) to be included on the
				formulary.
								(v)Rules of
				construction
									(I)Issuance of
				guidance or regulations to establish formulary or utilization management
				requirements permittedNothing in this subparagraph shall be
				construed as prohibiting the Secretary from issuing guidance or regulations to
				establish formulary or utilization management requirements under this section
				for any category or class of covered part D drugs if such guidance or
				regulations are consistent with the requirements of this subparagraph.
									(II)Additional
				therapeutic categories permittedNothing in this subparagraph
				shall be construed as prohibiting the Secretary from including any additional
				therapeutic category or class of covered part D drugs under clause (i) for
				purposes of this
				subparagraph.
									.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to plan
			 years beginning on or after January 1, 2008.
				(b)Special
			 requirements for coverage determinations, reconsiderations, and appeals for
			 drugs included in specified therapeutic categories
				(1)In
			 generalSection 1860D–4(g) of the Social Security Act (42 U.S.C.
			 1395w–104(g)) is amended by adding at the end the following new
			 paragraph:
					
						(3)Reconsideration
				of determinations related to drugs included in specified therapeutic categories
				conducted by Independent Review EntityWith respect to a part D
				eligible individual enrolled in a prescription drug plan, in the case of a
				determination under this subsection that denies such individual coverage (in
				whole or in part) of a drug in a category specified in subsection (b)(3)(G)(i),
				the individual may request that the reconsideration of such determination
				authorized under section 1852(g)(2) (as applied by paragraph (1)) be conducted
				by the independent, outside entity described in paragraph (4) of section
				1852(g) in accordance with the procedures for an expedited reconsideration
				under paragraph (3) of such section.
						(4)Required
				coverage of drugs included in specified therapeutic categories during
				determinations, reconsiderations, and appealsIf a part D
				eligible individual enrolled in a prescription drug plan offered by a PDP
				sponsor requests a redetermination or reconsideration under this subsection (or
				an appeal under subsection (h)) with respect to an utilization management
				requirement or denial of coverage (in whole or in part) of a drug in a category
				specified in subsection (b)(3)(G)(i), such sponsor shall provide such
				individual with coverage of such drug as prescribed during the pendency of such
				redetermination, reconsideration, or appeal until 60 days after the date of
				receipt of a written notification of—
							(A)in the case that the individual does not
				request a reconsideration or appeal, the determination on such
				redetermination;
							(B)in the case that
				the individual requests a reconsideration but not an appeal, the determination
				on such reconsideration; or
							(C)in the case that
				the individual requests an appeal, the determination on such appeal or the
				dismissal of the appeal;
							except
				that in no case shall such coverage end before the end of the period in which
				an individual may file an appeal with respect to the determination
				involved..
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to requests
			 for redeterminations, reconsiderations, and appeal hearings made on or after
			 the effective date described in subsection (a)(2).
				(c)Reporting
			 requirements for drugs included in specified therapeutic categories
				(1)In
			 generalSection 1860D–4(b) of the Social Security Act (42 U.S.C.
			 1395w–104(b)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Reporting
				requirements for drugs included in specified therapeutic categories
							(A)Reports by PDP
				sponsorsA PDP sponsor
				offering a prescription drug plan shall submit to the Secretary (in a form and
				manner specified by the Secretary), with respect to drugs in a category of
				covered part D drugs specified in subsection (b)(3)(G)(i), information on the
				number of favorable and unfavorable decisions under the plan relating to
				coverage determinations, redeterminations, reconsiderations, appeals, and
				enrollee requests for exceptions to formulary policies for such drugs.
							(B)Report to
				CongressThe Secretary shall submit an annual report to Congress
				summarizing the information submitted under subparagraph (A) and shall publish
				each report in the Federal
				Register.
							.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 prescription drug plans and MA plans for plan years beginning on or after the
			 effective date described in subsection (a)(2).
				
